Exhibit 10.3

 

AMENDED AND RESTATED LIMITED GUARANTY

as of April 22, 2016

 

 

 

To:     WESTERN ALLIANCE BANK

 

1.     The Guaranty.

 

 (a)     For valuable consideration, the undersigned (“Guarantor”) hereby
unconditionally guarantees and promises to pay promptly to Western Alliance
Bank, an Arizona corporation, successor-in-interest to Bridge Bank N.A.
(“Lender”), or order, in lawful money of the United States, any and all
Indebtedness of Determine Inc., a Delaware corporation, f/k/a Selectica, Inc.,
and Determine Sourcing, Inc., a Delaware corporation, f/k/a Selectica Sourcing
Inc. (individually and collectively, jointly and severally, the “Borrower”) to
Lender when due, whether at stated maturity, upon acceleration or otherwise, and
at all times thereafter. Except as otherwise provided in Sections 1(b) and (c),
the liability of Guarantor under this Guaranty is not limited as to the
principal amount of the Indebtedness guaranteed and includes, without
limitation, liability for all interest, fees, indemnities (including, without
limitation, hazardous waste indemnities), and other costs and expenses relating
to or arising out of the Indebtedness. The liability of Guarantor is continuing
and relates to any Indebtedness, including that arising under successive
transactions which shall either continue the Indebtedness or from time to time
renew it after it has been satisfied. This Guaranty is cumulative and does not
supersede any other outstanding guaranties, and the liability of Guarantor under
this Guaranty is exclusive of Guarantor’s liability under any other guaranties
signed by Guarantor. If more than one individual or entity sign this Guaranty,
their obligations under this Guaranty shall be joint and several.

 

 (b)     Notwithstanding anything to the contrary contained in this Guaranty,
the maximum liability of Guarantor to Lender pursuant to this Guaranty shall be
an amount equal to $1,000,000 (the “Initial Guaranteed Amount”). Lender may
reduce (in its sole and absolute discretion), but not increase, the Initial
Guaranteed Amount at any time during the term of this Guaranty without
Guarantor’s consent by written notice to Guarantor (the Initial Guaranteed
Amount as may be reduced in accordance with the foregoing at any given time is
referred to herein as the “Guaranteed Amount”).

 

 (c)     Notwithstanding anything to the contrary contained in this Guaranty,
this Guaranty shall terminate on April 30, 2018, unless prior to that date
demand for payment is made

 

2.     Definitions. As used herein:

 

 (a)     “Borrower” means the individual or the entity named in Paragraph 1 of
this Guaranty and, if more than one, then any one or more of them.

 

 (b)     “Financing Agreement” means that certain Amended and Restated Business
Financing Agreement dated as of July 25, 2014 by and between Borrower and
Lender, as amended by that certain Amendment Number One to Amended and Restated
Business Financing Agreement and Waiver of Defaults dated as of December 31,
2014, that certain Amendment Number Two to Amended and Restated Business
Financing Agreement and Consent dated as of March 11, 2015, that certain
Amendment Number Three to Amended and Restated Business Financing Agreement,
dated as of June 5, 2015, that certain Amendment Number Four to Amended and
Restated Business Financing Agreement and Waiver of Defaults, dated as of
November 13, 2015, that certain Amendment Number Five to Amended and Restated
Business Financing Agreement, dated as of February 3, 2016, that certain
Amendment Number Six to Amended and Restated Business Financing Agreement, dated
as of March 18, 2016, and as may be further amended or restated from time to
time.

 

 (c)     “Guarantor” means the individual or the entity signing this Guaranty
and, if more than one, then any one or more of them, jointly and severally.

 

 
1

--------------------------------------------------------------------------------

 

 

 (d)     “Indebtedness” means any and all debts, liabilities, and obligations of
Borrower to Lender, now or hereafter existing, whether voluntary or involuntary
and however arising, whether direct or indirect or acquired by Lender by
assignment, succession, or otherwise, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, held or to
be held by Lender for its own account or as agent for another or others, whether
Borrower may be liable individually or jointly with others, whether recovery
upon such debts, liabilities, and obligations may be or hereafter become barred
by any statute of limitations, and whether such debts, liabilities, and
obligations may be or hereafter become otherwise unenforceable. Indebtedness
includes, without limitation, any and all obligations of Borrower to Lender for
reasonable attorneys’ fees and all other costs and expenses incurred by Lender
in the collection or enforcement of any debts, liabilities, and obligations of
Borrower to Lender.

 

 (e)     “Non-Formula Advances” has the meaning given to such term in the
Financing Agreement.

 

3.     Obligations Independent. The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions. Anyone executing this
Guaranty shall be bound by its terms without regard to execution by anyone else.

 

4.     Rights of Lender. Guarantor authorizes Lender, without notice or demand
and without affecting its liability hereunder, from time to time to: (a) renew,
compromise, extend, accelerate, or otherwise change the time for payment, or
otherwise change the terms, of the Indebtedness or any part thereof (subject
only to the terms of the Financing Agreement), including increase or decrease of
the rate of interest thereon, or otherwise change the terms of the Indebtedness;
(b) receive and hold security for the payment of any Indebtedness and exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any such
security; (c) apply such security and direct the order or manner of sale thereof
as Lender in its discretion may determine; and (d) release or substitute any
Guarantor or any one or more of any endorsers or other guarantors of any of the
Indebtedness.

 

5.     Guaranty to be Absolute. Subject to Sections 1(b) and (c), Guarantor
agrees that until the Indebtedness has been paid in full and any commitments of
Lender or facilities provided by Lender with respect to the Indebtedness have
been terminated, Guarantor shall not be released by or because of the taking, or
failure to take, any action that might in any manner or to any extent vary the
risks of Guarantor under this Guaranty or that, but for this paragraph, might
discharge or otherwise reduce, limit, or modify Guarantor’s obligations under
this Guaranty. Subject to Sections 1(b) and (c), Guarantor waives and surrenders
any defense to any liability under this Guaranty based upon any such action,
including but not limited to any action of Lender described in the immediately
preceding paragraph of this Guaranty. Subject to Sections 1(b) and (c), it is
the express intent of Guarantor that Guarantor’s obligations under this Guaranty
are and shall be absolute and unconditional.

 

6.     Guarantor’s Waivers of Certain Rights and Certain Defenses. Guarantor
waives: (a) any right to require Lender to proceed against Borrower, proceed
against or exhaust any security for the Indebtedness, or pursue any other remedy
in Lender’s power whatsoever; (b) any defense arising by reason of any
disability or other defense of Borrower, or the cessation from any cause
whatsoever of the liability of Borrower; (c) any defense based on any claim that
Guarantor’s obligations exceed or are more burdensome than those of Borrower;
and (d) the benefit of any statute of limitations affecting Guarantor’s
liability hereunder, subject in all cases to Sections 1(b) and (c). No provision
or waiver in this Guaranty shall be construed as limiting the generality of any
other waiver contained in this Guaranty.

 

7.     [Reserved].

 

8.     Waiver of Notices. Subject to Sections 1(b) and (c), Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of intent to accelerate,
notices of acceleration, notices of any suit or any other action against
Borrower or any other person, any other notices to any party liable on the
Indebtedness (including Guarantor), notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
Indebtedness.

 

 
2

--------------------------------------------------------------------------------

 

 

9.     Waivers of Other Rights and Defenses.

 

 (a)     Guarantor waives any rights and defenses that are or may become
available to Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

 (b)     Guarantor waives all rights and defenses that Guarantor may have
because any of the Indebtedness is secured by real property. This means, among
other things: (i) Lender may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower; and (ii) if Lender
forecloses on any real property collateral pledged by Borrower: (1) the amount
of the Indebtedness may be reduced only by the price for which that collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (2) Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because any of the
Indebtedness is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.

 

 (c)     Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

 

10.     Security. To secure all of Guarantor’s obligations hereunder, Guarantor
assigns and grants to Lender a security interest in all moneys, securities, and
other property of Guarantor now or hereafter in the possession of Lender, all
deposit accounts of Guarantor maintained with Lender, and all proceeds thereof.
Upon default or breach of any of Guarantor’s obligations to Lender, Lender may
apply any deposit account to reduce the Indebtedness, and may foreclose any
collateral as provided in the Uniform Commercial Code and in any security
agreements between Lender and Guarantor.

 

11.     Subordination. Pursuant to that certain Amended and Restated
Subordination Agreement, dated as of December 16, 2015, any security interest,
lien, or other encumbrance that Guarantor may now or hereafter have on any
property of Borrower in connection with that certain Junior Secured Convertible
Promissory Note, dated as of March 11, 2015, or that certain Junior Secured
Convertible Promissory Note, dated as of December 16, 2015, is subordinated to
any security interest, lien, or other encumbrance that Lender may have on any
such property.

 

12.     Revocation of Guaranty.

 

 (a)     Subject to Sections 1(b) and (c), Guarantor absolutely,
unconditionally, knowingly, and expressly waives any right to revoke this
Guaranty as to future Indebtedness and, in light thereof, all protection
afforded Guarantor under Section 2815 of the California Civil Code. Subject to
Sections 1(b) and (c), Guarantor fully realizes and understands that, upon
execution of this agreement, Guarantor will not have any right to revoke this
Guaranty as to any future Indebtedness and, thus, may have no control over such
Guarantor’s ultimate responsibility for the Indebtedness. If, contrary to the
express intent of this agreement, any such revocation is effective
notwithstanding the foregoing waiver, Guarantor acknowledges and agrees that:
(a) no such revocation shall be effective until written notice thereof has been
received by Lender; (b) no such revocation shall apply to any Indebtedness in
existence on such date (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof); (c) no such revocation shall apply to any Indebtedness
made or created after such date to the extent made or created pursuant to a
legally binding commitment of Lender which is, or is believed in good faith by
Lender to be, in existence on the date of such revocation; (d) no payment by
Borrower, or from any other source, prior to the date of such revocation shall
reduce the obligations of such Guarantor hereunder; and (e) any payment by
Borrower or from any source other than such Guarantor, subsequent to the date of
such revocation, shall first be applied to that portion of the obligations, if
any, as to which the revocation by such Guarantor is effective (and which are
not, therefore, guarantied by such Guarantor hereunder), and, to the extent so
applied, shall not reduce the obligations of such Guarantor hereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

 (b)     In the event of the death of a Guarantor, the liability of the estate
of the deceased Guarantor shall continue in full force and effect as to (i) the
Indebtedness existing at the date of death, and any renewals or extensions
thereof, and (ii) loans or advances made to or for the account of Borrower after
the date of the death of the deceased Guarantor pursuant to a commitment made by
Lender to Borrower prior to the date of such death. As to all surviving
Guarantors, this Guaranty shall continue in full force and effect after the
death of a Guarantor, not only as to the Indebtedness existing at that time, but
also as to the Indebtedness thereafter incurred by Borrower to Lender.

 

 (c)     Subject to Sections 1(b) and (c), Guarantor acknowledges and agrees
that this Guaranty may be revoked only in accordance with the foregoing
provisions of this Section 12 and shall not be revoked simply as a result of any
change in name, location, or composition or structure of Borrower, the
dissolution of Borrower, or the termination, increase, decrease, or other change
of any personnel or owners of Borrower.

 

13.     Reinstatement of Guaranty. Subject to Sections 1(b) and (c), if this
Guaranty is revoked, returned, or cancelled, and subsequently any payment or
transfer of any interest in property by Borrower to Lender is rescinded or must
be returned by Lender to Borrower, this Guaranty shall be reinstated with
respect to any such payment or transfer, regardless of any such prior
revocation, return, or cancellation.

 

14.     Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Lender.

 

15.     No Deductions. Subject to Sections 1(b) and (c), all payments by
Guarantor hereunder shall be paid in full, without setoff or counterclaim or any
deduction or withholding whatsoever, including, without limitation, for any and
all present and future taxes. In the event that Guarantor or Lender is required
by law to make any such deduction or withholding, Guarantor agrees to pay on
behalf of Lender such amount directly to the appropriate person or entity, or if
the Guarantor cannot legally comply with the foregoing, Guarantor shall pay to
Lender such additional amounts as will result in the receipt by Lender of the
full amount payable hereunder. Guarantor shall promptly provide Lender with
evidence of payment of any such amount made on Lender’s behalf.

 

16.     Information Relating to Borrower. Guarantor acknowledges and agrees that
it shall have the sole responsibility for, and has adequate means of, obtaining
from Borrower such information concerning Borrower’s financial condition or
business operations as Guarantor may require, and that Lender has no duty, and
Guarantor is not relying on Lender, at any time to disclose to Guarantor any
information relating to the business operations or financial condition of
Borrower.

 

17.     Borrower’s Authorization. Where Borrower is a corporation, partnership,
trust, or limited liability company, it is not necessary for Lender to inquire
into the powers of Borrower or of the officers, directors, partners, members,
managers, or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder, subject to any limitations on Guarantor’s
liability set forth herein.

 

18.     Information Relating to Guarantor. Guarantor authorizes Lender to verify
or check any information given by Guarantor to Lender, check Guarantor’s credit
references, verify employment, and obtain credit reports. Guarantor acknowledges
and agrees that the authorizations provided in this paragraph apply to any
individual general partner of Guarantor and to Guarantor’s spouse and any such
general partner’s spouse if Guarantor or such general partner is married and
lives in a community property state.

 

 
4

--------------------------------------------------------------------------------

 

 

19.     Guarantor’s Covenants. Subject to Sections 1(b) and (c), until the
Indebtedness has been paid in full and any commitments of Lender or facilities
provided by Lender with respect to the Indebtedness have been terminated and
each and every term, covenant, and condition of this Guaranty is fully
performed, Guarantor agrees:

 

  (a)     to provide the following financial information and statements in form
and content acceptable to Lender, and such additional information as requested
by Lender from time to time:

 

(i)     Guarantor’s annual financial statements upon request of Lender. Such
statements must be in form satisfactory to Lender and be certified and dated by
Guarantor and show Guarantor’s financial condition. Such statements must
include, without limitation, a listing of all assets and liabilities, a listing
of all sources of income and of the uses of income, the amount and sources of
contingent liabilities, identification of joint owners as to listed assets, and
an annual projection of sources and uses of income;

 

(ii)     additional information as requested by Lender from time to time
regarding the financial condition of any corporations, partnerships, limited
liability companies, or other entities in which Guarantor owns, directly or
indirectly, a material interest; and

 

(iii)     copies of Guarantor’s federal income tax return (with all forms K-1
attached) together with a statement of any contributions made by Guarantor to
any subchapter S corporation or trust, and, if requested by Lender, copies of
any extensions of the filing date.

 

20.     Taxes. Guarantor represents and warrants that it is a resident in the
United States of America. If Guarantor must make a payment under this Guaranty,
Guarantor represents and warrants that it will make the payment from one of its
U.S. resident offices to a U.S. office of Lender so that no withholding tax is
imposed on the payment. If notwithstanding the foregoing, Guarantor makes a
payment under this Guaranty to which withholding tax applies, then Guarantor
shall pay any taxes (other than taxes on net income (a) imposed by the country
or any subdivision of the country in which Lender’s principal office or actual
lending office is located and (b) measured by the United States taxable income
Lender would have received if all payments under or in respect of this Guaranty
were exempt from taxes levied by Guarantor’s country) that are at any time
imposed on any such payments under or in respect of this Guaranty including, but
not limited to, payments made pursuant to this paragraph. Further, Guarantor
shall also pay to Lender, on demand, all additional amounts that Lender
specifies as necessary to preserve the after-tax yield Lender would have
received if such taxes had not been imposed.

 

21.     [Reserved].

 

22.     Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as
Lender and Guarantor may specify from time to time in writing. Notices sent by
(a) first class mail shall be deemed delivered on the earlier of actual receipt
or on the fourth business day after deposit in the U.S. mail, postage prepaid,
(b) overnight courier shall be deemed delivered on the next business day, and
(c) telecopy shall be deemed delivered when transmitted.

 

23.    Successors and Assigns. This Guaranty (a) binds Guarantor and Guarantor’s
executors, administrators, successors, and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Lender, and (b) inures to the benefit of Lender and Lender’s
indorsees, successors, and assigns. Lender may, with notice to Guarantor and
without affecting Guarantor’s obligations hereunder, sell, assign, grant
participations in, or otherwise transfer to any other person, firm, or
corporation the Indebtedness and this Guaranty, in whole or in part. Guarantor
agrees that Lender may disclose to any assignee or purchaser, or any prospective
assignee or purchaser, of all or part of the Indebtedness any and all
information in Lender’s possession concerning Guarantor, this Guaranty, and any
security for this Guaranty.

 

 
5

--------------------------------------------------------------------------------

 

 

24.     Amendments, Waivers, and Severability. No provision of this Guaranty may
be amended or waived except in writing; provided, however, that the Guaranteed
Amount may be reduced by Lender (in its sole and absolute discretion) without
the consent or approval of Guarantor. Subject to Sections 1(b) and (c), no
failure by Lender to exercise, and no delay in exercising, any of its rights,
remedies, or powers shall operate as a waiver thereof, and no single or partial
exercise of any such right, remedy, or power shall preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision of this Guaranty.

 

25.     Costs and Expenses. Subject to Sections 1(b) and (c), Guarantor agrees
to pay all reasonable attorneys’ fees, including allocated costs of Lender’s
in-house counsel, and all other costs and expenses which may be incurred by
Lender (a) in the enforcement of this Guaranty or (b) in the preservation,
protection, or enforcement of any rights of Lender in any case commenced by or
against Guarantor or Borrower under the Bankruptcy Code (Title 11, United States
Code) or any similar or successor statute.

 

26.     Governing Law and Jurisdiction. This Guaranty shall be governed by and
construed under the laws of the State of California. Guarantor irrevocably (a)
submits to the non-exclusive jurisdiction of any federal or state court sitting
in the State of California in any action or proceeding arising out of or
relating to this Guaranty and (b) waives to the fullest extent permitted by law
any defense asserting an inconvenient forum in connection therewith. Service of
process by Lender in connection with such action or proceeding shall be binding
on Guarantor if sent to Guarantor by registered or certified mail at its address
specified below.

 

27.     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR
ITSELF THE NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY
AND VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.

 

28.     Reference Provision.

 

 (a)     In the event the Jury Trial waiver is not enforceable, the parties
elect to proceed under this Judicial Reference Provision.

 

 (b)     With the exception of the items specified in Section 28(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

 
6

--------------------------------------------------------------------------------

 

 

 (c)     The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

 (d)     The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

 (e)     The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

 (f)     The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

 

 (g)     Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

 (h)     The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

 
7

--------------------------------------------------------------------------------

 

 

 (i)     If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

 (j)     THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

29.     Remedies. All rights and remedies provided in this Guaranty and any
instrument or agreement referred to herein are cumulative and are not exclusive
of any rights or remedies otherwise provided by law. Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.

 

30.     Severability. The illegality or unenforceability of any provision of
this Guaranty or any instrument or agreement referred to herein shall not in any
way affect or impair the legality or enforceability of the remaining provisions
of this Guaranty or any instrument or agreement referred to herein.

 

 

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 
8

--------------------------------------------------------------------------------

 

 

Executed as of the date set forth on the first page.

 

 

 

     /s/ Lloyd Miller, III

      Lloyd Miller, III

 

 

 

Address for notices to Lender:

Address for notices to Guarantor:

   

Western Alliance Bank

Attn: Josh Converse

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

Lloyd Miller, III

3300 South Dixie Highway, Suite 1-365

West Palm Beach, Florida 33405

Tel: (561) 287-5399

Fax: (619) 923-2908

 

 

Amended and Restated Limited Guaranty